[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1185

                         MICHELLE KOSILEK,

                       Plaintiff, Appellant,

                                 v.

                           DAVID NELSON,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                              Before

                      Selya, Lynch and Lipez,
                          Circuit Judges.




     Michelle Kosilek on brief pro se.
     Philip N. Beauregard, Michael Franco, and Law Offices of
Beauregard, Burke & Franco on brief for appellee.



                          March 22, 2002
            Per Curiam.   Massachusetts state prisoner Michelle

Kosilek appeals from the district court’s entry of final

judgment pursuant to Fed. R. Civ. P. 54(b) denying the claim of

deliberate indifference to her serious medical needs that she

brought against former Bristol County Sheriff, David Nelson,

pursuant to 42 U.S.C. § 1983.   We have reviewed the record, the

briefs of the parties, and the applicable law.    We AFFIRM the

district court’s judgment for essentially the reasons contained

in the court’s order granting Nelson’s request for summary

judgment.    See Kosilek v. Nelson et al., No. CA-92-12820-MLW
(D. Mass. Sep. 12, 2000).

            Affirmed. See 1st Cir. R. 27(c).




                                -2-